ORDER

PER CURIAM:
Gladys F. Parks appeals from a judgment entered in the Associate Division of the Circuit Court of Chariton County in favor of Citibank (South Dakota), N.A., in an action by Citibank to recover unpaid amounts owed on a credit card it had issued to Parks. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).